                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )           CR 117-067
                                              )
ALAJUWON RASHAD CHANCE                        )
                                         _________

                                         ORDER
                                         _________

       At the December 7, 2018 hearing, the Court GRANTED Defendant’s Motion to

Reset Bond, (doc. no. 72), and released Defendant on the same conditions of release the

Court originally set in its December 4, 2017 Order, (doc. no. 22).

       SO ORDERED this 11th day of December, 2018, at Augusta, Georgia.
